DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) document submitted on July 4, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
2. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “unit”  are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an acquisition unit that acquires…”, “mechanical correction unit which corrects…”, “operation control unit that controls…”, “electronic correction unit which corrects…” in claim 1, “changing unit that changes the setting period” in claim 3,  “ acquisition unit acquires the ..” in claim 12 , “changing unit that changes..” in claim 16.



If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claims 2, 4-11, 13, 14, 17, 18,19 are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as being dependent from claim 1.


Allowable subject matter
3. Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
 	Regarding claim 1, prior art on record Noguchi (US pub. No.: US 2019/0199930 A1) discloses a shake correction control device (Para 21-23; Fig. 1; digital camera 100 that is an example of an image stabilization control apparatus capable of 
an acquisition unit that acquires, for each predetermined time, a related amount related to an operation recommendation condition under which an operation of a mechanical correction unit which corrects a shake of a subject image by mechanically moving at least one of a correction optical system or an imaging element is recommended ( Para 25; The shake correction lens unit 103 includes a shake correction lens (a shift lens) for correcting displacement, caused by shake, of the position at which an optical image of the subject is formed on the image sensor, a driving mechanism for the shift lens, a position detection sensor, and so on. The shift lens in the shake correction lens unit 103 is moved in a direction orthogonal to the optical axis, and thus an image blur is corrected such that the position at which an optical image related to the subject is formed is maintained. The direction in which the shift lens is moved is not specifically limited, and need only include a directional component orthogonal to the optical axis. Driving control for the shake correction lens unit 103 is performed by an optical-type shake correction control unit 104. More specifically, the optical-type shake correction control unit 104 performs driving control by transmitting information (a drive signal) regarding a driving amount that has been determined in relation to correction, to the shake correction lens unit 103.) ; and
an operation control unit  (Para 35; operation unit 115) that controls the operation of the mechanical correction unit and an operation of an electronic correction unit which corrects the shake by performing image processing on an image 
	However, none of the prior art discloses “performs a control for operating only the electronic correction unit out of the mechanical correction unit and the electronic correction unit in a case where a state where the related amount acquired in the acquisition unit satisfies the operation recommendation condition does not continue for a setting period defined by a time series of a plurality of consecutive times” in combination of other limitation in the claim. 
     Claims 2-14, 16-19 are allowed as being dependent from claim 1. 
	Regarding claim 15, the subject matter disclosed in claim 15 is similar to the subject matter disclosed in claim 1, therefore claim 15 is allowed for the same reasons set forth in claim 1.
.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is (469)295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XI WANG/           Primary Examiner, Art Unit 2696